DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
1. Claims 1, 11 and 13 have been amended.
2. Claims 12 and 18 have been cancelled.
3. In view of Applicant’s amendments to the claims, the 103 rejections are withdrawn. The art of record does not teach or suggest assaying viability three days after the aggregate is thawed. The teachings of Xu et al. assess viability within 24 hours of thawing and do not teach or suggest a time longer than this.
4. Claims 1, 3-11, 13-17, 19 and 20 are examined in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection..

	Applicants have amended claims 1, 11, 13 to recite the limitation “wherein the cardiomyocytes show a viability of 70% or more 3 days after the aggregate is thawed”. However, this new amendment would raise the issue of new matter. Applicants in their response argue that support can be found in at least Fig. 2C, parag. 65 and cancelled claim 12.
	However, a review of parag. 0065 does not provide support the new claim limitation. Specifically, parag. 0065 states: "It is desirable that the thawing is carried out as quick as possible. For example, the thawing medium warmed to about 37°C is added to the container containing the frozen aggregate in an amount 5 times or more, preferably 10 times or more that of the cryoprotective solution in the container. After the supernatant is promptly discarded, the thawing medium is added to the container again for culturing. When the thawing medium comprises a Rock inhibitor, the whole medium is replaced with a medium containing no Rock inhibitor on the next day of thawing. From the next day of thawing, for example 1 to 7 days after thawing, the cells may be used in functional analysis." 
While parag. 0065 teaches that the thawed cells can be used for functional analysis 1 to 7 days following thawing, the link to a viability of 70% three days after thawing is a functional limitation which is not provided for in the specification or originally filed claims. The term "functional analysis" encompasses any analysis of the thawed cells, size, shape, culturing, differentiation potential, proliferation potential...etc. However, claim 1 is amended to recite that the thawed cells will have a viability of 70% three days after thawing, in that regard functional analysis cannot provide support for the new limitation since the viability has nothing to do with the functional analysis, rather it's a functional property of the cell(s) following thawing, whether they are analyzed or not and a search of the instant specification and originally filed claims to not provide support for the new amendment to claims 1, 11 and 13.
Similarly, Fig. 2C (reproduced below) does not provide support for the new claim amendment. The specification teaches on pg. 4 lines 25-27:
“Fig. 2 shows the analysis of the shape of an aggregate and the quantitative comparison of cell viability between single cell freezing and aggregate freezing.”

    PNG
    media_image1.png
    248
    778
    media_image1.png
    Greyscale

	However, at best, this would demonstrate viability of aggregates 48 hours after thawing rather than 72 hours as claimed, per the teachings of lines 17-24 on pg. 4.
	Accordingly, the specification and the originally filed claims do not provide support for the new amendments to claims 1, 11 and 13. If Applicant believes this rejection is in error they are invited to cite line and page number where support can be found.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632